DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lens" in the sixth clause.  There is insufficient antecedent basis for this limitation in the claim as no lens has been established. Appropriate correction is required.
Claims 2 and 3, in addition to claim 3 depending from claim 2, each recite “wherein the computerized navigation system”. It is unclear which computerized navigation is being referred to as there are three mentioned in claim 1. For the purpose of examination the tenth clause will be used as such system. Appropriate correction is required.
Claims 4-6 depend from claim 3 (and subsequently claim 2) and are likewise rejected.
Claim 7 recites an optical transponder. There is insufficient antecedent basis for this limitation in the claim as an optical transponder has already been established, thus it is also unclear if this is the same or a different optical transponder. Appropriate correction is required.
Claim 13 recites the limitation "the XYZ axis location fix" in the sole clause.  There is insufficient antecedent basis for this limitation in the claim as nothing relating to this has been established. Appropriate correction is required.
Claim 14 depends from claim 13 and is likewise rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Menozzi et al. (US Pub. 2016/0055671), hereinafter Menozzi.
Regarding claim 1, Menozzi discloses a sports mask comprising either: a snorkel; or power snorkel; or a SCUBA unit; or a color underwater camera; or a 3D color underwater camera; or an augmented reality display projected onto the lens; or a co-axial breathing hose-to-scuba unit; or computerized underwater navigation; or non-GPS computerized underwater navigation; or a computerized navigation system that combines visual edge recognition and inertia navigation (Paragraph [0041]: Coordinate system n is the North-East-Down (NED) reference for navigation. The Earth-Centered Earth-Fixed (ECEF) coordinate system e is used to specify points in the environment. Coordinate system i is the Earth Centered Inertial (ECI) coordinate system, which is a good approximation of a true inertial reference in the context of the described technology. The WGS-84 ellipsoid is used as the world model; Paragraphs [0076]-[0078]: After transforming the DTED into ECEF coordinates, the processing module determines the corresponding shape of the horizon from the user's estimated current position. This 3D terrain model is then rendered onto a unit sphere centered at the user's position, where the rendering resolution is chosen to match the native resolution of the camera. To support automatic extraction of the horizon silhouette, the 3D terrain model is rendered as a white surface onto a black background, so that the horizon extraction becomes a simple edge detection… extract a horizon from the camera imagery, edge detection is performed by the processing module of the described technology on each undistorted image by first blurring with a Gaussian filter and then using a Sobel filter along both the horizontal and vertical directions. From this, the squared edge response is computed at each pixel location by summing the squares of the vertical and horizontal edge components. Then the image of the squared edge response is blurred again with a Gaussian filter to effectively increase the size of the edges. Finally, the processing module thresholds the edge response so that it is equal to one along the edges, and zero elsewhere. The threshold is set so that the resulting edges are around five to ten pixels wide); or an optical transponder; or RF communications.
Regarding claim 2, Menozzi discloses the sports mask of claim 1, wherein the computerized navigation system includes a magnetometer (Fig. 3; Paragraph [0026]: As depicted in FIG. 3, the sensor package 13 includes a plurality of sensors, including for example a 3-axis accelerometer 131, a 3-axis angular-rate gyro 132, a 3-axis magnetometer 133, a barometric pressure sensor 134, a GPS receiver 135 and a camera).
Regarding claim 3, Menozzi discloses the sports mask of claim 2, wherein the computerized navigation system further includes GPS navigation (Fig. 3; Paragraph [0001]: described technology regards vision-aided navigation, and in particular pose estimation useful in vision aided navigation, advantageous in wearable augmented-reality (AR) systems operating in natural outdoor environments and other applications; Paragraph [0026]: As depicted in FIG. 3, the sensor package 13 includes a plurality of sensors, including for example a 3-axis accelerometer 131, a 3-axis angular-rate gyro 132, a 3-axis magnetometer 133, a barometric pressure sensor 134, a GPS receiver 135 and a camera).
Regarding claim 4, Menozzi discloses the sports mask of claim 3, wherein the GPS navigation establishes only an initial navigation position (Paragraph [0062]: initial state x(0) is estimated by using sensor readings during the first few seconds of operation before the EKF process starts. The initial condition of all biases is set to zero).
Regarding claim 5, Menozzi discloses the sports mask of claim 4, wherein information generated by the computerized navigation is projected upon the lens of the sports mask (Paragraph [0004]: data received by the processing module may include time-stamped sensor values including camera imagery, accelerometer measurements, rate-gyro measurements, magnetometer measurements, barometric pressure sensor measurements, GPS receiver position measurements, and GPS receiver velocity measurements. From this data and the data representing the spatial position and orientation of the display relative to the spatial position of the sensors, the processing module calculates over time a position vector representing the current estimated position of a location of interest with respect to the display, expressed in display coordinates. In some embodiments the position vector derives from the sensor values received by the processing module, using an Extended Kalman Filter (EKF) structure, adjusted to compensate for magnetic model bias based on absolute azimuth measurements received from at least one vision-aiding process, for example by means of circuitry, firmware and/or a processor. The processing module then generates signals to render on a display, at a position derived from the position vector, graphical user interface information including a graphical icon representing the location of interest. The processing module may implement a baseline GPS/INS, modified by absolute orientation information when available; Paragraph [0087]: independently enhancing the foregoing methods is a method where Sun matching (SM) is used as a navigation aiding technique to provide an independent measurement of azimuth).
Regarding claim 6, Menozzi discloses the sports mask of claim 5, wherein the information projected upon the lens incorporates augmented reality display components (Paragraph [0024]: augmented reality system of the described technology comprises in some embodiments a motion sensing and visualization kit 1, an augmented-reality processing module 2 with a database, and may include a radio 4, as depicted in FIG. 1C and FIG. 2. The database may be remote from the visualization kit and the processing module
Regarding claim 7, Menozzi discloses the sports mask of claim 1 comprising an optical transponder, wherein the optical transponder comprises a redundant packet optical transponder Paragraph [0003]: Data from the sensor package, which could include delayed measurements, is transmitted to the processing module or other computation means, which generates signals that render graphical user interface information on a display using the sensor data. The processing module also is communicatively coupled with and uses information from a database, which receives, stores, and transmits data such as locations of interest and objects in an environment in geodetic coordinates (latitude, longitude, altitude), and digital terrain and elevation data. Geo-spatial data relating to locations of interest and objects in the environment may be transferred to and from the database by means of a radio; Paragraph [0031]: the sensors 13 measure various conditions, and transmit time-stamped signals representing the measurements to the processing module 2. Specifically, the accelerometer 131 provides a measure ya of the difference between linear acceleration of the sensor and the Earth's gravity vector, the rate gyro 132 provides a measure ug of angular rate, the magnetometer 133 provides a measure ym of the Earth's magnetic field to help in determining azimuth, and the barometric pressure sensor 134 provides a measure ybp of barometric pressure for estimating altitude. Similarly, the GPS receiver 135 provides its position data yGp (latitude, longitude, and altitude) and its velocity data yGv (North, East, and Down velocities). The camera 12 captures and transmits to the processing module 2 digital imagery that is processed by the processing module to provide vision-based information useful to calculate absolute orientation; Paragraph [0035]: EKF structure may include a rewind buffer to integrate delayed measurements, or forward buffer to store current and predicted state estimates calculated by the processing module, or both. Using the vectors rdsd calculated by the processing module, the processing module 2 or other computation means generates signals to render graphic symbology on the display 14, corresponding to the location of interest s, that appears to the user to be attached to that real-world location (i.e., geo-registered; Paragraph [0087]: independently enhancing the foregoing methods is a method where Sun matching (SM) is used as a navigation aiding technique to provide an independent measurement of azimuth. The Sun appears in the camera imagery as a black spot on an otherwise bright sky. This "eclipsing" phenomenon is characteristic of many CMOS sensors and occurs when the photo-generated charge of a pixel is so large that it impacts the pixel's reset voltage and subsequently the signal-reset difference level presented to the analog-to-digital convertor. This results in saturated pixels being incorrectly decoded as dark pixels. Most CMOS sensors include anti-eclipse circuitry to minimize this effect, but this function can be disabled in the camera used in the system of the described technology--wherein the resulting black-Sun artifact enabled the use of the Sun's location in the camera image to generate a measurement of the camera's absolute orientation).
Regarding claim 8, Menozzi discloses the sports mask of claim 1 comprising RF communications, wherein the RF communications comprise redundant packet RF communications (Paragraph [0003]: Data from the sensor package, which could include delayed measurements, is transmitted to the processing module or other computation means, which generates signals that render graphical user interface information on a display using the sensor data. The processing module also is communicatively coupled with and uses information from a database, which receives, stores, and transmits data such as locations of interest and objects in an environment in geodetic coordinates (latitude, longitude, altitude), and digital terrain and elevation data. Geo-spatial data relating to locations of interest and objects in the environment may be transferred to and from the database by means of a radio; Paragraph [0035]: EKF structure may include a rewind buffer to integrate delayed measurements, or forward buffer to store current and predicted state estimates calculated by the processing module, or both. Using the vectors rdsd calculated by the processing module, the processing module 2 or other computation means generates signals to render graphic symbology on the display 14, corresponding to the location of interest s, that appears to the user to be attached to that real-world location (i.e., geo-registered)).
Regarding claim 9, Menozzi discloses the sports mask of claim 1, wherein the augmented reality display components comprise visual path, destination routing and navigation components (Fig. 9; Abstract: an augmented reality system and method for estimating a position of a location of interest relative to the position and orientation of a display; Paragraphs [0024]-[0027]: augmented reality system of the described technology comprises in some embodiments a motion sensing and visualization kit 1, an augmented-reality processing module 2 with a database, and may include a radio 4, as depicted in FIG. 1C and FIG. 2. The database may be remote from the visualization kit and the processing module…the user interface/display 141 may provide operational alerts (e.g., notification that the radio network is inoperable, that the system is magnetically-disturbed, or the GPS signal is denied or degraded), system status information (e.g., user interface mode ID, system battery level, operational time), system settings menu access, iconic visualization of geo-registered points of interest, and a situational awareness ring; Paragraph [0041]: Various coordinate systems are involved in the calculations of the described technology, as depicted in FIG. 4. The body coordinate system b is the reference for the motion sensing and visualization kit 1, with origin at the point p. The camera coordinate system c consists of permutation of the body coordinate system's axes and shares the same origin. The display coordinate system d and the accelerometer coordinate system a are both rigidly attached to the body coordinate system. Coordinate system a is the reference for the motion sensing and visualization kit's sensor package 13. Coordinate system n is the North-East-Down (NED) reference for navigation. The Earth-Centered Earth-Fixed (ECEF) coordinate system e is used to specify points in the environment. Coordinate system i is the Earth Centered Inertial (ECI) coordinate system, which is a good approximation of a true inertial reference in the context of the described technology. The WGS-84 ellipsoid is used as the world model).
Regarding claim 10, Menozzi discloses the sports mask of claim 1, wherein the augmented reality display components comprise exit-point display components (Fig. 9; Abstract: an augmented reality system and method for estimating a position of a location of interest relative to the position and orientation of a display; Paragraphs [0003]-[0005]: processing module also is communicatively coupled with and uses information from a database, which receives, stores, and transmits data such as locations of interest and objects in an environment in geodetic coordinates (latitude, longitude, altitude), and digital terrain and elevation data. Geo-spatial data relating to locations of interest and objects in the environment may be transferred to and from the database by means of a radio. The database may be local to the processing module, virtual, or stored in a single or network of remote servers on the Internet or otherwise accessible to the processing module… described technology relates to one or more tangible computer-readable storage media encoding computer-executable instructions for executing on a computer system a computer process that modifies an Extended Kalman Filter (EKF) prediction of the position and orientation (pose) of a display, used to calculate the position of a location of interest relative to the pose of the display, based on absolute azimuth measurements from at least one vision-aiding process; Paragraphs [0024]-[0027]: augmented reality system of the described technology comprises in some embodiments a motion sensing and visualization kit 1, an augmented-reality processing module 2 with a database, and may include a radio 4, as depicted in FIG. 1C and FIG. 2. The database may be remote from the visualization kit and the processing module…the user interface/display 141 may provide operational alerts (e.g., notification that the radio network is inoperable, that the system is magnetically-disturbed, or the GPS signal is denied or degraded), system status information (e.g., user interface mode ID, system battery level, operational time), system settings menu access, iconic visualization of geo-registered points of interest, and a situational awareness ring).
Regarding claim 11, Menozzi discloses a sports mask comprising a computerized system determining either: a three dimension, earth centered ECEF position of the sports mask (Paragraph [0041]: display coordinate system d and the accelerometer coordinate system a are both rigidly attached to the body coordinate system. Coordinate system a is the reference for the motion sensing and visualization kit's sensor package 13. Coordinate system n is the North-East-Down (NED) reference for navigation. The Earth-Centered Earth-Fixed (ECEF) coordinate system e is used to specify points in the environment); or a relative orientation of the line-of-sight of the lens of the sports mask in relative azimuth and altitude of the ECEF location of the mask; or a current three-dimension location of the sports mask to desired routes and destinations; or calculating and projecting a virtual path onto a lens of the sports mask.
Regarding claim 12, Menozzi discloses a sports mask comprising either: transceivers for communicating the current location and other data to other sports masks and receiving data from the other sports masks; or a computerized sensor system capturing visual features from the real world environment and identifying the features for use in calculating an projecting navigation information onto the lens; or a system for collecting location, orientation, and visual information and providing a translucent digital image computed from such location, orientation, and visual information onto a lens in orientation of line-of-sight of the user in a sports mask; or two sources of breathing gas and including computerized automatic switching between the two sources; or a computerized navigation system that calculates an enhanced relative ECEF three dimension location fix that is calibrated to absolute ECEF coordinates using a known radio latitude, longitude, and altitude (LLA) fix and magnetic azimuth to orient the fix to the real WGS84 datum (Paragraph [0005]: plurality of sensors or sensor package may include sensors such as a camera, a 3-axis accelerometer, a 3-axis angular rate gyro, a 3-axis magnetometer, a barometric pressure sensor, and a GPS receiver, and may be mounted to a rigid reference assembly. Data from the sensor package, which could include delayed measurements, is transmitted to the processing module or other computation means, which generates signals that render graphical user interface information on a display using the sensor data. The processing module also is communicatively coupled with, and uses information from a database, which receives, stores, and transmits data such as locations of interest in geodetic coordinates (latitude, longitude, altitude), and digital terrain and elevation data. The database may be local to the processing module, virtual, stored on a single or network of remote servers, on the Internet or otherwise accessible to the processing module; Paragraphs [0040]-[0047]: display coordinate system d and the accelerometer coordinate system a are both rigidly attached to the body coordinate system. Coordinate system a is the reference for the motion sensing and sensors. Coordinate system n is the North-East-Down (NED) reference for navigation. The Earth-Centered Earth-Fixed (ECEF) coordinate system e is used to specify points in the environment. Coordinate system i is the Earth Centered Inertial (ECI) coordinate system, which is a good approximation of a true inertial reference in the context of the described technology. The WGS-84 ellipsoid is used as the world model… conversion from latitude, longitude, and altitude coordinates into their Cartesian equivalents is performed by the processing module of the described technology, by the mapping:…wherein RN (L) and e are WGS-84 ellipsoid parameters… state is defined as…wherein vepn is the velocity of the point p with respect to the ECEF coordinate system, expressed in NED coordinates).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613